UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) August 3, 2010 Marsh & McLennan Companies, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 1-5998 36-2668272 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1166 Avenue of the Americas, New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212) 345-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On August 3, 2010, Marsh & McLennan Companies, Inc. issued a press release reporting financial results for thesecond quarterended June 30, 2010, and announcing that a conference call to discuss such results will be held at 8:30 a.m. EST on August 3, 2010.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference.For purposes of Section 18 of the Securities Exchange Act of 1934, the press release is deemed furnished not filed. Item 9.01Financial Statements and Exhibits (d)Exhibits 99.1Press release issued by Marsh & McLennan Companies, Inc. on August 3, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MARSH & McLENNANCOMPANIES, INC. By: /s/ Luciana Fato Name: Luciana Fato Title: Deputy General Counsel & Corporate Secretary Date:August 3, 2010 3 EXHIBIT INDEX Exhibit No.Exhibit Press release issued by Marsh & McLennan Companies, Inc. on August 3, 2010. 4
